                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                             LAKE CHARLES DIVISION


NEAL E. HAVLIK                                  :       CIVIL ACTION NO. 2:18-cv-0692
     REG. #24985-009

VERSUS                                           :      JUDGE SUMMERHAYS

UNITED STATES OF AMERICA                         :      MAGISTRATE JUDGE KAY


                                             JUDGMENT


       For the reasons stated in the Report and Recommendation [doc. 42] of the Magistrate Judge

previously filed herein and after an independent review of the record, a de novo determination of

the issues, and consideration of the objections filed herein, and having determined that the

findings are correct under applicable law;

       IT IS ORDERED that the plaintiff’s Motion for Summary Judgment [doc. 26] be

DENIED.

       THUS DONE AND SIGNED in Chambers this 25th day of March, 2019.




                          _____________________________________
                               ROBERT R. SUMMERHAYS
                            UNITED STATES DISTRICT JUDGE
